DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
 
Claims 1, 11, and 21 are amended; claims 2-7, 9, 10, 12-17, 19, 20, and 22 are unchanged; and claims 8 and 18 are still cancelled; therefore, claims 1-7, 9-17, and 19-22 are pending in the application, of which, claims 1, 11, and 21 are presented in independent form.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
	This application claims the benefit of U.S. Provisional Pat. Application No. 61/875,991 filed 09/10/2013.

Allowance
Claims 1-7, 9-17, and 19-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “attaching an application volume to the computing system that contains the at least one application and one or more additional applications, wherein the application volume comprises read only files and is also attached to a second computing system; filtering the one or more additional applications from the application volume that are not the at least one application to prevent execution of the one or more additional applications on the computing system, wherein filtering the one or more additional applications from the application volume that are not the at least one application comprises: in response to attaching the application volume, identifying application elements corresponding to the at least one application in the application volume, wherein the application elements make the at least one application executable on the computing system; and overlaying the application elements corresponding to the at least one application in a file system of the computing system to make the at least one application executable on the computing 
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishaya et al. (U.S. Pub. No. 2014/0282889) – “Method and System for Identity-Based Authentication of Virtual Machines” discloses mounting one VM volume to multiple systems.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785.  The examiner can normally be reached on MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EC/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165